Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 is directed to “a device” --- : prepare an activation signature using a multiplicity of output images of a layer of the neural network for the 100572446.119class of the object, with the input image being provided to an input of the neural network; 
scale the activation signature to a size of the input image; and 
compare an overlapping area portion of an area of the activation signature with an area of an object frame in relation to the area of the activation signature to determine the confidence value. Claim 10 as claimed renders the claim indefinite. A device is defined by a structure and not by the steps recited in claim 10. The structure which goes to make up the device must be clearly and positively specified and the structure must be organized and correlated in such a manner as to present a complete operative device.

Allowable Subject Matter
Claims 1-9 and 11 are allowed. Regarding independent claims 1 and 11 none of the cited arts in combination disclose or suggests “scaling the activation signature to a size of the input image; and comparing an overlapping area portion of an area of the activation signature with an area of an object frame in relation to the area of the activation signature to determine the confidence value.”, therefore claims 1 and 11 are allowed. Dependent claims 2-9 depends directly or indirectly on claim 1, therefore they are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669